Exhibit PURCHASE AND ASSUMPTION AGREEMENT This Purchase and Assumption Agreement (this “Agreement”) dated as of January , 2009 by and between Citizens National Bank, a national banking association, having its principal place of business at 211 Third Street, Elkins, West Virginia 26241 (“Seller”), and Pendleton Community Bank, Inc., a West Virginia corporation, having its principal place of business at 300 North Main Street, Franklin, West Virginia 26807 (“Buyer”). W I T N E S S E T H: WHEREAS, Seller desires to sell certain assets and transfer certain deposits and other liabilities of the branch offices listed on Schedule A hereto (collectively, the “Branches”); and WHEREAS, Buyer desires to purchase such assets and assume such deposits and other liabilities, upon the terms and conditions provided in this Agreement. NOW, THEREFORE, in consideration of the representations, warranties, mutual covenants and agreements contained in this Agreement, Buyer and Seller hereby agree as follows: ARTICLE I DEFINITIONS 1.1.Certain Defined Terms. Some of the capitalized terms appearing in this Agreement are defined below.The definition of a term expressed in the singular also applies to that term as used in the plural in this Agreement and vice versa. “AAA” has the meaning set forth in Section 12.5(a) of this Agreement. “Adjustment Payment” has the meaning set forth in Section 3.3(a) of this Agreement. “Affiliate” means a Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, a specified Person, except in those cases where the controlling Person exercises control solely in a fiduciary capacity. “Assets” has the meaning set forth in Section 2.1 of this Agreement. “Assignment and Assumption Agreement” has the meaning set forth in Section 9.2(a)(ii) of this Agreement. 1 “Banking Day” means any day other than a Saturday, Sunday or other day on which Seller is closed. “Bill of Sale” has the meaning set forth in Section 9.2(a)(1) of this Agreement. “Borrowers” means those persons who are borrowers or obligors under the Loans. “Branch” means the Marlinton Branch and the Petersburg Branch. “Cash on Hand” means the amount of all actual currency and coinage on hand at the Branches as of the close of business on the Closing Date. “Closing” means the transfer of the Assets to Buyer and the assumption of the Liabilities by Buyer on the Closing Date. “Closing Date” has the meaning set forth in Section 9.1 of this Agreement. “Core Deposits”means all deposits (as defined in Section 12 U.S.C.
